DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
The amendment filed on December 21st, 2021 has been acknowledged.  By this amendment, claims 1, 6, 7, 14, and 18-20 have been amended and claim 12 has been cancelled.  Accordingly, claims 1-11 and 13-25 are pending in the present application in which claims 1, 7, 14, and 20 are in independent form.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 15, “voltage terminal” should be --a voltage terminal--.
Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 6, 14-16, 18, 20-22, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cheah et al. (U.S. Pub. 2014/0091442), newly cited.
In re claim 1, Cheah discloses a semiconductor device, comprising
a semiconductor die 240B (see paragraph [0029] and fig. 15); a ground plane 265B disposed outside a footprint of the semiconductor die 240B (see paragraph [0032] and fig. 15, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a ground plane” does not structurally, functionally, or configured in a way that is differentiated from that of Cheah, examiner tails to position that conductive element 265B of Cheah constitutes the ground plane), wherein the semiconductor die 240B includes a first side oriented toward the ground plane 265B and a second side opposite the first side oriented away from the ground plane 265B; an encapsulant 260B deposited over the semiconductor die 240B and the ground plane 265B (see paragraph [0030] and fig. 15); and a conductive layer 275B formed over the ground plane 265B, the semiconductor die 240B, and the encapsulant 260B, wherein the conductive layer includes, a first conductive trace 275B electrically coupling the semiconductor die 240B to the ground plane 265B (see paragraph [0032] and fig. 15), and a second conductive trace 280B extending from the semiconductor die 240B and over the ground plane 265B without physically contacting the ground plane 265B (see paragraph [0033] and fig. 15).

    PNG
    media_image1.png
    474
    754
    media_image1.png
    Greyscale

	In re claim 2, as applied to claim 1 above, Cheah discloses wherein the semiconductor device further including an interconnect structure 222B embedded within the encapsulant 260B with the ground plane 265B formed over a surface of the interconnect structure 222B (see paragraph [0028] and fig. 15).
	In re claim 3, as applied to claim 2 above, Cheah discloses wherein the interconnect structure includes a plurality of conductive vias (see paragraph [0033] and fig. 15).
	 In re claim 6, as applied to claim 1 above, Cheah discloses wherein the semiconductor device further including an interconnect structure 299B formed over the conductive layer 275B, wherein the second conductive trace 280B extends to the 
	In re claim 14, Cheah discloses a semiconductor device, comprising:
a semiconductor die 240B (see paragraph [0029] and fig. 15); a flat conductive plane 265B disposed adjacent to the semiconductor die 240B (see paragraph [0032] and fig. 15, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a flat conductive plane” does not structurally, functionally, or configured in a way that is differentiated from that of Cheah, examiner tails to position that the flat conductive element 265B of Cheah constitutes the flat conductive plane), wherein the semiconductor die 240B includes a first side oriented toward the flat conductive plane 265B and a second side oriented away from the flat conductive plane 265B (see paragraph [0030] and fig. 15); an encapsulant 260B deposited over the semiconductor die 240B and the flat conductive plane 265B (see paragraph [0030] and fig. 15); a first conductive trace 275B formed over the encapsulant 260B and electrically coupling the flat conductive plane 265B to the semiconductor die 240B (see paragraph [0032] and fig. 15); and a second conductive trace 280B extending over the flat conductive plane 265B without physically contacting the flat conductive plane 265B (see paragraph [0033] and fig. 15).
	In re claim 15, as applied to claim 14 above, Cheah discloses wherein the flat conductive plane 265B is disposed on an interconnect structure 222B and the encapsulant 260B is deposited over the flat conductive plane 265B and interconnect structure 222B (see paragraph [0028] and fig. 15).

	In re claim 18, as applied to claim 14 above, Cheah discloses wherein the semiconductor device further including an interconnect structure 299B formed over the first conductive trace opposite the flat conductive plane 265B (see paragraphs [0038]-[0039] and fig. 15).
	In re claim 20, Cheah discloses a semiconductor device, comprising:
a semiconductor die 240B (see paragraph [0029] and fig. 15) including an active surface; a flat conductive plane 265B disposed adjacent to the semiconductor die 240B, wherein a surface of the flat conductive plane 265B is coplanar with the active surface of the semiconductor die 240B (see paragraph [0032] and fig. 15, examiner notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since Applicant’s claimed invention regarding “a flat conductive plane” does not structurally, functionally, or configured in a way that is differentiated from that of Cheah, examiner tails to position that the flat conductive element 265B of Cheah constitutes the flat conductive plane), and wherein the semiconductor die 240B includes a first side oriented toward the flat conductive plane 265B and a second side oriented away from the flat conductive plane 265B; and a conductive layer 275B formed directly over the flat conductive plane 265B and directly over the active surface of the semiconductor die 240B, wherein the conductive layer 275B includes, a first conductive trace electrically coupling the semiconductor die 240B to the flat conductive plane 265B (see paragraph [0032] and 
	In re claim 21, as applied to claim 20 above, Cheah discloses wherein the flat conductive plane 265B is disposed on an interconnect structure 222B (see paragraph [0032] and fig. 15).
	In re claim 22, as applied to claim 21 above, Cheah discloses wherein the interconnect structure includes a substrate and a plurality of conductive vias formed through the substrate with one of the conductive vias electrically connected to the flat conductive plane 265B (see paragraphs [0031]-[0033] and fig. 15).
	In re claim 24, as applied to claim 20 above, Cheah discloses wherein the semiconductor device further including an encapsulant 260B deposited over the semiconductor die 240B and the flat conductive plane 265B (see paragraph [0030] and fig. 15).
	In re claim 25, as applied to claim 20 above, Cheah discloses wherein the flat conductive plane 265B is disposed outside a footprint of the semiconductor die 240B (see paragraph [0032] and fig. 15).
Claim(s) 7-10 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Meyer-Berg (U.S. Pub. 2013/0334712), newly cited.
In re claim 7, Meyer-Berg discloses a semiconductor device, comprising:
a semiconductor die 218 comprising an active surface (see paragraph [0032] and fig. 2G); a conductive plane 206 disposed outside a footprint of the semiconductor die 218 (see paragraphs [0028], [0045] and fig. 2G, examiner notes that the claims are given 

    PNG
    media_image2.png
    402
    793
    media_image2.png
    Greyscale

	In re claim 8, as applied to claim 7 above, Meyer-Berg discloses wherein the semiconductor device further including a power plane disposed outside a footprint of the semiconductor die 218, wherein the conductive plane includes a ground plane, and wherein a surface of the power plane is coplanar with a surface of the conductive plane 206 and the active surface of the semiconductor die 218 (see paragraph [0067] and fig. 2G).
	In re claim 9, as applied to claim 7 above, Meyer-Berg discloses wherein the conductive plane 206 is disposed on an interconnect structure 246 (see paragraph [0068] and fig. 2G).
	In re claim 10, as applied to claim 9 above, Meyer-Berg discloses wherein the interconnect structure includes a substrate and a plurality of conductive vias formed through the substrate (see paragraph [0067] and fig. 2G).
.
Claims 4, 5, 17, 19, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheah et al. (U.S. Pub. 2014/0091442), newly cited, in view of Soejima et al. (U.S. Pub. 2008/0128916), of record.
In re claim 4, as applied to claim 1 above, Cheah is silent to wherein the ground plane is disposed on a dummy die outside the footprint of the semiconductor die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the ground plane 46 is disposed on a dummy die 42 outside the footprint of the semiconductor die 10 (see paragraphs [0052]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Cheah with the technique as taught by Soejima in order to enable wherein the ground plane is disposed on a dummy die outside the footprint of the semiconductor die in Cheah to be formed because in doing so the number of interconnect layers of the interconnect substrate can be reduced (see paragraph [0007] of Soejima).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 5, as applied to claim 1 above, Cheah is silent to wherein the semiconductor device further including a power plane formed as part of the conductive layer, wherein the ground plane and power plane form a decoupling capacitor.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the semiconductor device further including a power plane 44 formed as part of the conductive layer, wherein the ground plane 46 and power plane 44 form a decoupling capacitor (see paragraph [0076] and figs. 3 and 25).
 Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Cheah with the technique as taught by Soejima in order to enable wherein the semiconductor device further including a power plane formed as part of the conductive layer, wherein the ground plane and power plane form a decoupling capacitor in Cheah to be formed because in doing so the decoupling capacitor filter out voltage spikes and pass through only the DC component of the signal.  The decoupling capacitor shunts and absorbs the noise making the DC signal as smooth as possible.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 17, as applied to claim 14 above, Cheah is silent to wherein the flat conductive plane is disposed on a dummy die and the encapsulant is deposited over the flat conductive plane and the dummy die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the flat conductive plane 46 is disposed on a dummy die 42 and the encapsulant 62 is deposited over the flat conductive plane 46 and the dummy die 42 (see paragraphs [0052]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Cheah with the technique as taught by Soejima in order to enable wherein the flat conductive plane is disposed on a dummy die and the encapsulant is deposited over the flat conductive plane and the dummy die in Cheah to be formed because in doing so the number of interconnect layers of the interconnect substrate can be reduced (see paragraph [0007] of Soejima).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 19, as applied to claim 14 above, Cheah in combination with Soejima discloses wherein the second conductive trace forms a microstrip line 30a  (see paragraph [0043] and figs. 2-3 of Soejima).
In re claim 23, as applied to claim 20 above, Cheah is silent to wherein the flat conductive plane is disposed on a dummy die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the flat conductive plane 44/46 is disposed on a dummy die 42 (see paragraphs [0048]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Cheah with the technique as taught by Soejima in order to enable wherein the flat conductive plane is disposed on a dummy die in Cheah to be formed because in doing so the number of interconnect layers of the interconnect substrate can be reduced (see paragraph [0007] of Soejima).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a Id.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer-Berg (U.S. Pub. 2013/0334712), newly cited, in view of Soejima et al. (U.S. Pub. 2008/0128916), of record.
In re claim 11, as applied to claim 7 above, Meyer-Berg silent to wherein the conductive plane is disposed on a dummy die within a height of the semiconductor die.
However, Soejima discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the conductive plane 46 is disposed on a dummy die 42 with a height of the semiconductor die 10 (see paragraphs [0052]-[0054] and figs. 3 and 15).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Meyer-Berg with the technique as taught by Soejima in order to enable wherein the conductive plane is disposed on a dummy die within a height of the semiconductor die in Meyer-Berg to be formed because in doing so the number of interconnect layers of the interconnect substrate can be reduced (see paragraph [0007] of Soejima).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
					    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sezi et al.		U.S. Pub. 2011/0241222	Oct. 6, 2011.
Tang			U.S. Pub. 2010/0127396	May 27, 2010.
Scanlan et al.	U.S. Pub. 2013/0280826	Oct. 24, 2013.
Luan			U.S. Pub. 2012/0074592	Mar. 29, 2012.
Lin et al.		U.S. Pub. 2010/0140779	Jun. 10, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892